Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2400
                       Lower Tribunal No. 19-29198
                          ________________


                            Edduard Prince,
                                  Appellant,

                                     vs.

                 Grand Surfside Hotel, LLC, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Vivianne Del
Rio, Judge.

     Edduard Prince, in proper person.

     Wilson, Elser Moskowitz, Edelman & Dicker, LLP and Sergio R.
Casiano, Jr., for appellee Grand Surfside Hotel, LLC.


Before FERNANDEZ, C.J., and EMAS, and LOGUE, JJ.

     PER CURIAM.

     Affirmed.